EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gerald DePardo (36,121) on March 11, 2022.

The application has been amended as follows: 

Specification
	In paragraph 61, “the Conformed User Data Set 220” should be changed to --the Conformed User Data Set 206--.

	In paragraph 70, “Conformed User Data Set 220” should be changed to --Conformed User Data Set 206-- AND “User Data Set 220” should be changed to --User Data Set 206--.

Claims
Claim 1: Please amend claim 1 as follows:
In line 17 of the claim, delete the language “which enables queries to be performed” and replace it with --where queries are performed--.

In line 19 of the claim, in the limitation “bitmap delete the language [[index user]] so that the limitation recites --bitmap data set--.

Claim 16: Please amend claim 16 as follows:
In line 1 of the claim, in the limitation “bitmap delete the language [[index user]] so that the limitation recites --bitmap data set--.

Claim 21: Please amend claim 21 as follows:
In line 17 of the claim, delete the language “which enables queries to be performed” and replace it with --where queries are performed--.

Claim 30: Please amend claim 30 as follows:
In line 1 of the claim, in the limitation “bitmap delete the language [[index user]] so that the limitation recites --bitmap data set--.

Claim 31: Please amend claim 31 as follows:
In line 3 of the claim, in the limitation “bitmap delete the language [[index user]] so that the limitation recites --bitmap data set--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M WILLOUGHBY whose telephone number is (571)272-5599. The examiner can normally be reached 9-5:30, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA M WILLOUGHBY/             Primary Examiner, Art Unit 2167                                                                                                                                                                                           	March 11, 2022